Citation Nr: 0710372	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  99-18 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating for right 
knee chondromalacia higher than 10 percent before January 9, 
2003, and higher than 20 percent from January 9, 2003.  

2.  Entitlement to an initial disability rating for right 
knee instability in excess of 10 percent from November 18, 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that assigned an initial 10 percent rating from April 
1995, by analogy to Diagnostic Code 5260 (limitation of 
flexion) based on pain.  During the appeal, a January 2004 
rating decision increased the disability evaluation under 
Diagnostic Code 5260 to 20 percent, effective from January 9, 
2003, based on limitation of flexion, and assigned a separate 
10 percent rating under Diagnostic Code 5257, effective from 
November 18, 1999, based on instability.  The evaluation of 
the right knee disability remains before the Board on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

A June 2006 rating decision assigned another separate rating 
of 10 percent, effective from November 18, 1999, for post-
traumatic arthritis of the right knee pursuant to Diagnostic 
Code 5010.  The veteran did not appeal that rating and it was 
not discussed in the June 2006 supplemental statement of the 
case, so review of that rating is not before the Board in 
this appeal.  Nonetheless, as this diagnostic code provides 
for assigning ratings for arthritis based on painful and 
limited motion, using Diagnostic Code 5003, and as there has 
been a compensable rating under Diagnostic Code 5260 based 
first on pain and then on limitation of flexion, the Board 
refers to the RO the question of whether separate, 
compensable ratings for right knee disability may be assigned 
simultaneously under both Diagnostic Code 5010 and Diagnostic 
Code 5260.  See 38 C.F.R. § 4.14.


FINDINGS OF FACT

1.  At all physical examinations, the veteran's range of 
extension motion for the right knee was within normal limits. 

2.  The veteran's range of flexion motion for the right knee 
measured from 0 to 120-125 degrees at the November 1999 
examination, 0 to 30 degrees at the January 2003 examination, 
from 0 to 75 degrees at the February 2004 examination, and 
from 0 to 45 degrees at the July 2005 examination.  

3.  At some examinations, there was instability of the 
ligaments of the knee, but at one examination, the veteran's 
lateral instability was within normal limits.  

4.  When generally describing his symptoms, sometimes the 
veteran complained of his right knee giving way and other 
times he did not include that among his complaints.  

5.  The veteran testified that in some limited circumstances, 
his right knee gives out on him.    

6.  The veteran's range of motion and his endurance in 
walking are affected by pain.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial disability 
rating for right knee chondromalacia higher than 10 percent 
before January 9, 2003, and higher than 20 percent from 
January 9, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a 
(including Diagnostic Codes 5260, 5261) (2006).  

2.  The criteria have been met for an initial disability 
rating for right knee instability of 20 percent, and no 
higher, from November 18, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a (including Diagnostic Codes 5257) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  Where, as here, entitlement to 
compensation has been established, but a higher initial 
disability rating is at issue, the extent of impairment 
throughout the entire period, beginning with the filing of 
the claim, must be considered and a determination must be 
made regarding whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  

In May 1998, the Board granted service connection for the 
veteran's right knee disorder and the RO implemented that 
decision by assigning the veteran a 10 percent rating under 
Diagnostic Code (DC) 5299-5260 from the filing date 
(April 26, 1995) of the claim.  The veteran appealed that 
decision.  As noted above, in January 2004, the veteran's 
rating under DC 5299-5260 was increased to 20 percent from 
January 9, 2003, and a separate disability rating for right 
knee lateral instability under DC 5257 was granted with a 
10 percent rating from November 18, 1999.  As discussed 
above, the veteran did not appeal the June 2006 assignment of 
a separate disability rating of 10 percent from November 18, 
1999 for arthritis of the right knee associated with 
chondromalacia of the right knee, and that matter is not now 
before the Board on appeal.  As the chondromalacia was rated 
separately from the lateral instability of the knee, this 
appeal will address each of those ratings separately to 
determine whether a higher disability rating for either 
disability is warranted.   

Chondromalacia of the right knee

For the veteran's chondromalacia of the right knee, staged 
ratings were assigned.  A 10 percent rating was assigned for 
the period prior to January 9, 2005, and a 20 percent rating 
was assigned for the period from January 9, 2005.  To 
evaluate the veteran's chondromalacia, the limitation of 
motion criteria should be examined to see if a higher rating 
is warranted.  See 38 C.F.R. § 4.71a, DCs 5260 (limitation of 
flexion of the leg) and 5261 (limitation of extension of the 
leg).  At every examination, the veteran's extension has been 
within normal limits, so an increased rating is not warranted 
using that criteria.  

For a rating higher than 10 percent prior to January 9, 2005, 
the veteran's flexion would have to have been limited to 30 
degrees.  But at the November 1999 examination, the veteran's 
flexion ranged from 0 to 120 degrees on active motion and 
from 0 to 125 degrees on passive motion.  Since the 
measurements limiting flexion to 120 and 125 degrees reflect 
significantly less limitation than the rating schedule 
criteria requiring limitation of flexion to 30 degrees, no 
increased rating for chondromalacia is warranted for the 
period before January 9, 2005.  

For a rating higher than 20 percent from January 9, 2005, the 
veteran's flexion would have to be limited to 15 degrees.  
The veteran's range of flexion motion measured from 0 to 30 
degrees at the January 2005 examination, from 0 to 75 degrees 
at the February 2004 examination, and from 0 to 45 degrees at 
the July 2005 examination.  As none of these measurements 
approaches a limitation of 15 degrees, no increase is 
warranted for any period from January 9, 2005.  

Right knee lateral instability

A 10 percent disability rating was assigned from 
November 1999 for the veteran's slight lateral instability of 
the right knee under DC 5257.  For a compensable rating 
higher than 10 percent, the veteran would have to exhibit 
lateral instability that is moderate (for a 20 percent 
rating), or severe (for a 30 percent rating).  The evidence 
is mixed about the severity of the veteran's lateral 
instability.  

At the November 1999 examination, the examiner determined 
that there was instability of the medial and lateral 
collateral ligaments of the right knee, instability of the 
meniscus, lateral more than the right, and instability of the 
anterior and posterior cruciate ligaments.  At that 
examination, the veteran complained of the knee giving way 
and the examiner recorded a history of repeated falling, 
although it is not clear whether the veteran's testimony was 
referring to the three falls he experienced during service, 
or post-service falls.  

In the July 1998 notice of disagreement, the veteran 
described his knee condition as involving swelling, pain, and 
difficulty bending his leg.  He did not mention falling or 
any instability in that statement.  At the December 2002 RO 
hearing and the October 2004 Board hearing, the veteran 
testified that his knee often gave way during sexual 
intercourse and that he had fallen a couple of times while 
trying to catch a train or a bus.  

At the January 2003 examination, the examiner recorded that 
the veteran complained of occasional right knee instability 
but the examiner was unable to test it due to the veteran's 
guarding of his knee.  At the February 2004 examination, the 
examiner recorded the veteran's complaints of frequent right 
knee instability, but her objective findings included the 
determination that the stability of the bilateral knees was 
within normal limits.  At the July 2005 examination, the 
examiner recorded the veteran's complaint that the right knee 
gave way, but she made no objective finding of lateral 
instability; instead, her findings focused on pain, 
endurance, and the weakness of the right quad muscle.  She 
again pointed out that the veteran severely guards the motion 
of his right knee.  

From this evidence, it appears that the veteran does not 
experience lateral instability generally (e.g., while walking 
or standing), but he does experience lateral instability 
regularly during specific activities (e.g., during sexual 
intercourse or when hurrying).  In light of the medical 
findings on the instability of his ligaments and the fact 
that he experiences instability regularly during certain 
ordinary activities, the severity of the lateral instability 
component of his knee disability should be categorized higher 
than merely "slight" instability.  Yet, as there is no 
evidence to show that the veteran regularly falls down or 
experiences instability in everyday walking or standing, his 
disability cannot properly be characterized as "severe" 
lateral instability.  The Board concludes that his disability 
more nearly approximates "moderate" lateral instability and 
should be rated at 20 percent.  See 38 C.F.R. § 4.7 (where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).  As the evidence is mixed during 
the entire period, staged ratings are not appropriate for 
this disability rating.  

Other considerations in rating musculoskeletal disabilities
  
In evaluating joints of the musculoskeletal system, the 
veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain should be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   Here, there is evidence that 
the veteran's range of motion is affected by pain and his 
endurance in walking is affected by pain.  Nevertheless, no 
further increase is warranted for three reasons.  First, the 
veteran's rating for lateral instability was increased to 
20 percent even though his symptoms did not squarely fit that 
criteria, so some of the veteran's pain is compensated by the 
rating under DC 5257.  

Second, the veteran's chondromalacia was assigned a 
20 percent disability rating from January 9, 2003, forward, 
because the criteria for a 20 percent rating was met at the 
examination on that date.  But at the two subsequent 
examinations, the veteran's flexion was not limited enough to 
fit that rating criteria.  Thus, some of the veteran's pain 
is compensated by the rating under DC 5260.    

Finally, although the Board does not have jurisdiction to 
review the appropriateness of the June 2006 award of a 
10 percent rating for arthritis of the right knee, the record 
shows that the veteran has been granted that award for pain 
in his right knee.  Under the three ratings, the veteran is 
more than adequately compensated for any functional loss due 
to pain, and no increase for pain is warranted.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against any further 
increase is much greater than that in favor, that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The RO's November 2002 letter described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and notified him that he could help 
VA with his claim by providing VA with medical evidence in 
his possession.  The specific invitation to send VA whatever 
evidence he had in his possession pertaining to his claim was 
reproduced in the March 2004 supplemental statement of the 
case, which was sent to the veteran long before the June 2006 
supplemental statement of the case (SSOC).  Finally, that 
June 2006 SSOC explicitly notified the veteran of the 
evidence necessary to prove the rating criteria and effective 
date portions of his claim.  

Neither the veteran nor his representative has raised any 
notice errors on appeal about the delay in receiving the 
required notice.  The veteran testified that no medical 
treatment records exist for his knee because he doesn't seek 
treatment of his knee disability anymore.  Even if he had 
been notified of the rating criteria earlier, he would not 
have had any medical treatment records to submit.  As for the 
effective date notice, the veteran has a claim for an earlier 
effective date pending before the RO in a separate 
proceeding.  The veteran had a meaningful opportunity to 
participate in the adjudication process, so the veteran was 
not prejudiced by any notice delay.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims folder and all relevant VA medical 
treatment records, by conducting several physical 
examinations, and by providing the veteran with opportunities 
to present sworn testimony before the RO and before the 
Board.  




ORDER

An initial disability rating for right knee chondromalacia 
higher than 10 percent before January 9, 2003, and higher 
than 20 percent from January 9, 2003, is denied.  

An initial disability rating from November 18, 1999, for 
right knee instability to 20 percent, and no higher, is 
granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


